Keewin, J.
Upon the undisputed facts we think the judgment below must be affirmed.
The part of the statute relating to the question before us .reads:
“The tax shall be assessed, levied and collected upon all income, not hereinafter exempted, received by every person residing within the state, and by every nonresident of the ■state upon such income as is derived from sources within the ..state or within its jurisdiction. So much of the income of any person residing within the state as is derived from rentals, stocks, bonds, securities or evidences of indebtedness shall be assessed and taxed, whether such income is derived from sources within or without the state; provided, that any person engaged in business within and without the state shall, with respect to income other than that derived from rentals, stocks, bonds, securities or evidences of indebtedness, be taxed ■only upon that proportion of such income as is derived from business transacted and property located within the state, which shall be determined in the manner specified in subdivision (e) of section 17705, as far as applicable.” Sub. 3, •sec. 1087m — 2, Stats. 1911.
This statute imposes a tax only upon such part of a nonresident’s income as is derived from sources within the state -or within its jurisdiction. It is quite obvious that the purpose of the statute is to tax a nonresident upon his income derived from sources within the territorial jurisdiction of the state. Income Tax Cases, 148 Wis. 456, 134 N. W. 673, 135 N. W. 164; State ex rel. Manitowoc G. Co. v. Wis. Tax Comm. 161 Wis. 111, 152 N. W. 848.
The income under consideration was not derived from prop•erty located or business transacted in the state of Wisconsin, .and the owners of the property never resided in Wisconsin.
But it is contended by appellant that the property was constructively in Wisconsin because the Bayfield county court in Wisconsin was administering the trust. We do not think the ¡statute is capable of such construction. The language of the statute must be given its plain, ordinary meaning. Van *471Dyke v. Milwaukee, 159 Wis. 460, 150 N. W. 509; U. S. G. Co. v. Oak Creek, 161 Wis. 211, 153 N. W. 241. The words' of the statute are unambiguous, and this court must construe-them according to their plain, ordinary nfeaning. Rogers-Ruger Co. v. Murray, 115 Wis. 267, 91 N. W. 657; Ashland v. Maciejewski, 140 Wis. 642, 123 N. W. 130; Gilbert v. Dutruit, 91 Wis. 661, 65 N. W. 511.
Some other questions are discussed by counsel in their brief, but in the view we take of the case it is not necessary to> consider them.
By the Court. — The judgment is affirmed.